COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Estate of Joseph          §               No. 08-18-00032-CV
  Abraham, Jr. a/k/a Joseph (Sib) Abraham,
  Jr.,                                           §                  Appeal from the
                        Appellant.
                                                 §                Probate Court No. 1

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2014CPR02054)

                                             §
                                           ORDER

       The Appellant’s notice of appeal was filed in this office on March 1, 2018. The County

Clerk’s Office provided a copy of the trial court’s Order Granting Successor Dependent

Administrator’s Motion for Summary Judgment to Invalidate the Assumption Warranty Deed

Dated October 19, 2016 and Declaratory Judgment filed in the County Clerk’s Office on January

4, 2018. The trial court’s order reflects that it was signed on January 3, 2017, but the docketing

certificate states the order was signed on January 3, 2018. It therefore appears that the date on

which the order was signed may be incorrect.

       Therefore, the Court ORDERS that the Honorable Patricia Chew, Judge for the Probate

Court No. 1 of El Paso County, Texas, determine whether the date on the order is incorrect, and if

it is, enter a corrected nunc pro tunc order including the correct year the order was signed. The

                                                 1
corrected nunc pro tunc order shall be filed with the County Clerk of El Paso County, Texas, and

the County Clerk shall include said corrected order in the clerk’s record. Further, the Court on its

own motion extends the time to file the Record until April 3, 2018.

       IT IS SO ORDERED this 5th day of March, 2018.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2